DETAILED ACTION
This action is in response to amendments received in an RCE on 3/12/2021. Claims 1, 3 and 4 were previously pending. Claim 1 has been amended and claim 3 canceled. A complete action on the merits of claims 1 and 4 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
 


Claim Objections
Claim 1 is objected to because of the following informalities:  
“the balloon” in line 4 and in line 7 should be amended to recite -the inflatable balloon-.
“the main section” at the end of line 8 and in line 9 should be amended to recite --the elongate main section--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the distal edge" in line 6 going to line 7 of claim 1. There is insufficient antecedent basis for this limitation in the claim. Since no distal edges have been introduced prior to this limitation, it is unclear as to the distal edge of what element is being claimed. Clarification and appropriate correction is required.
Claim 1 and claim 4 recite the limitation “the distal edge” in line 12 of claim 1 and in line 2 of claim 4. It is at most unclear if “the distal edge” referred here is the same as this distal edge 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh (US Pub. No. 2010/0204560).
Regarding Claim 1, Salahieh teaches a medical instrument (a general overview shown in Figs. 26A-C), comprising: a shaft 57 for insertion into a body of a patient (abstract and [0006]);
an inflatable balloon 34 coupled to a distal end of the shaft (Figs. 26A-C); and an ablation electrode (given the broadest reasonable interpretation, conductive trace and electrode 6 for ablation of tissue are hereby interpreted to be an ablation electrode, see Fig. 3C and [0084]), which is disposed on an external surface of the balloon (various figures 18A-31B show the overall of ablation electrodes 6 including conductive trace positioned on the external balloon 34, also see Fig. 3c for a detailed view of the conductive trace and the embodiment of electrode 6 applied here), the ablation electrode includes:
an elongate main section (conductive trace) that progressively narrows towards the distal edge along a length of the balloon (see the following annotated Fig. 3C showing that at least a section of its proximal section progressively narrows towards a distal edge along a length of the 

    PNG
    media_image1.png
    837
    743
    media_image1.png
    Greyscale

Regarding Claim 4, Salahieh teaches wherein, by reducing the electric field angular gradients, the distal edge is configured to reduce charring deposits on the electrode (due to the circular shape of the distal end of the electrode, it is configured to act similar to the claimed invention and thus reduce the electric field angular gradients, the distal edge is configured to reduce charring deposits on the electrode).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/K.A.V/Examiner, Art Unit 3794                                                                                                                                                                                                        


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794